DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because “This disclosure includes” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 4 is objected to because of the following informalities:  for purposes of consistency, “zone” should be changed to –zones—in line 1.  Appropriate correction is required.
is objected to because of the following informalities:  for purposes of consistency, “zone” should be changed to –zones—in line 1.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  for purposes of consistency, “zone” should be changed to –zones—in line 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  for purposes of consistency, “zone” should be changed to –zones—in line 1.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  for purposes of consistency, “zone” should be changed to –zones—in line 1.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  for purposes of consistency, “zone” should be changed to –zones—in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6, 8-10, 14, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 2 recites the limitation "the pruning outside the exclusion zones" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the pruning inside the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the pruning inside the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the lateral shoots" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pruning inside the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 sets forth removing downwardly extending limbs. However, it is unclear how these limbs relate to the branches set forth in independent claim 1, from which claim 6 depends. Specifically, it is unclear if the branches and limbs are one and the same or two different parts of the plant altogether.
Claim 8 recites the limitation "the pruning inside the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pruning inside the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 sets forth removing limbs. However, it is unclear how these limbs relate to the branches set forth in independent claim 1, from which claim 9 depends. Specifically, it is unclear if the branches and limbs are one and the same or two different parts of the plant altogether.
Claim 10 recites the limitation "the pruning inside the exclusion zone" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the fruit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 18, the use of parentheses “()” renders the claim indefinite because it is unclear whether the limitation(s) inside of the parentheses are or are not part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a human fruit plant pruner.

Claims 1-18 lack any structure by which the method of pruning a fruit plant is carried out. Therefore, a human fruit plant pruner clearly anticipates these claims as a human sees and processes an image and inherently creates zones to prune and incidentally to not prune and prunes according to these zones based on rule-based operations.




Claim(s) 1-12, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. 9,420,748.

Independent Claim 1: As best understood in light of the 35 USC 112 rejections above: Chan discloses an automated pruner used by the method for pruning a fruit plant comprising: 
obtaining an image (via 36, 340 or 350) of the fruit plant (20) comprising branches (col. 1, lns. 31-36); 
creating exclusion zones (200, either inside or outside depending on the operation) surrounding the branches; and 
pruning the fruit plant based upon the exclusion zones (col. 1, lns. 40-43; col. 13, lns. 28-48), as per claim 1.
  
Dependent Claims 2-12, 15-18: As best understood in light of the 35 USC 112 rejections above: Chan further discloses wherein the pruning outside the exclusion zones comprises removing portions of the fruit plant (col. 3, lns. 5-16), as per claim 2;
wherein the exclusion zones (200) comprise a cylinder shape surrounding the branches (see Fig. 5E), as per claim 3;
wherein the pruning inside the exclusion zone (200) comprises a rule-based operation (col. 14, lns. 49-53), as per claim 4;
wherein the pruning inside the exclusion zone (200) comprises removing vertically extending shoots to allow a predetermined spacing between the lateral shoots of the fruit plant (col. 7, lns. 58-63, any shoots that extend vertically will be removed as seen fit by the pruning plan), as per claim 5;

wherein the exclusion zone (200) comprises a rectangular shape surrounding the branches (see Fig. 5D), as per claim 7;
wherein the pruning inside the exclusion zone (200) comprises removing lateral shoots that extend at an angle of greater than 45 degrees relative to the horizontal plane (col. 7, lns. 58-63, any shoots that extend at an angle greater than 45 will be removed as seen fit by the pruning plan), as per claim 8;
wherein the pruning inside the exclusion zone (200) comprises removing limbs that extend between lateral shoots (col. 3, lns. 39-42, any limbs that extend between lateral shoots will be removed as seen fit by the pruning plan), as per claim 9;
wherein the pruning inside the exclusion zone (200) comprises removing the smallest limb between two limbs that are proximate each other in a cross configuration (col. 3, lns. 39-42, any small limbs between two limbs will be removed as seen fit by the pruning plan), as per claim 10;
wherein the obtaining of the image (via 36, 340 or 350) comprises converting the image to a 2-D stick image (col. 7, lns. 9-10), as per claim 11;
wherein the obtaining of the image (via 36, 340, 350) comprises converting the 2-D stick image to a 3-D stick image (col. 7, lns. 16-17), as per claim 12;
wherein the pruning comprises developing a virtual matrix comprising data points for three-dimension space representing distances between a pruning apparatus (100) and the fruit plant (20, col. 3, lns. 19-31; col. 7, lns. 16-23), as per claim 15;

wherein the vehicle (100) is a self-propelled (automated) vehicle (col. 4, lns. 24-31) comprising robotic arms (130) with cutting devices (110), as per claim 17;
wherein: 
the fruit plant (20) is in a row of fruit plants (Fig. 6); 
the cutting devices (110) perform the pruning of the fruit plants (20); and 
the self-propelled (automated) vehicle (col. 4, lns. 24-31) moves along the row of the fruit plants (20, Fig. 6) simultaneously with the pruning of the fruit plants (col. 9, lns. 33-35), as per claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. in view of Jens et al. 9,468,152.

Dependent Claims 13-14: As best understood in light of the 35 USC 112 rejections above: The device is disclosed as applied above. However, Chan fails to disclose wherein, after the pruning, developing an image of the pruned fruit plant, as per claim 13;
harvesting the fruit from the plant based on the image of the pruned fruit plant, as per claim 14.

harvesting the fruit from the plant based on the image of the pruned fruit plant (col. 3, lns. 13-25), as per claim 14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to harvest the plant after pruning based on an image as taught by Jens in the method of Chan in order to expose the fruits from material needing pruning for optimized harvesting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 28, 2021